Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 1 of 69 PageID #:
                                    3494



           A.    Plaintiffs pray for relief in the form actual damages to property in the amount of:
                 $8,555,000.00
           B.    Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
                 $70,800,000.00
            C.   Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                 amount of: $. 25,665,000.00
           D.    Plaintiffs pray for treble damages for injuries suffered to Plaintiffs businesses in the
                 amount of: $212,400,000.00
           E.    Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                 of legal counsel in this matter.
           F.    Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                 including the costs of filing, recording costs, costs of discovery, costs of depositions,
                 costs of travel to obtain depositions, as well as, copying and mailing costs associated
                 in this matter.
           G.    Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                 and any equitable relief this Honorable Court decides would be appropriate due to
                 the gravity of the matter and the heinous acts of the Defendants,

                                                   Count 7

                                      Pursuant to 18 U.S.C. S 19 2(at

268. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

269. This Count is against Defendants Auto, and Fire (herein after the Count 7 Defendants ).



270. The State Farm Group conglomerate enterprise, and the subsidiary association in fact

       enterprises identified as enterprises A through “G engaged in and whose activities affect

       interstate commerce.


271. The Count 7 Defendants received, used, and invested income that was derived from a pattern

       of racketeering activity in an interstate enterprise. Specifically, the Count 7 Defendants

       agreed to:

           A. create, establish, and operate an enterprise known as the state farm group’ with
               purposeful knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banicing institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion o erational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit

PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 314 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 2 of 69 PageID #:
                                    3495



                                    i. acts of fraud upon consumers of state farm products
                                  ii. acts of fraud upon the court system of t e states and the federal
                                        government
                                 iii. acts of criminalities under false pretenses
                                 iv. and engage in third party criminal acts for hire, whether the
                                        attorney had direct knowledge of the crime, or the Count 7
                                        defendants or their enterprises concealed the crime from said
                                        attorney by acts of fraud, and failure to disclose material fact.
                   6) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies owned by state farm, the intent and operation of
                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                           a) me bers of ‘state farm automobile insurance company’
                           b) government regulators
                           c) banking officers, and banking institutions in general
                           d) urchasers of debentures sold by state farm’ enterprises.
                           e) purchasers of ‘state farm’ products
                           f) depositors in ‘state farm bank fsb

           B. create, establish, direct, manage, authorize and participate in the furtherance of
               patterns of fraud and racketeering activities by:
                   1) issuance of directives to employees of the enterprises including:
                           a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

                   2) issuances of directives to third party agents of the enterprises including:
                           a) ‘national corporate policies’
                           b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           1) marketing directives and training manuals
                           g) contracts between joint enterprises
                           h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 315 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 3 of 69 PageID #:
                                    3496



                   3) issuances of proposals , resolutions, and analysis of operations, in order to
                       conduct fraudulent activities, criminalities, frauds, and patterns of
                       racketeering activities including:
                           a) ‘national corporate policies’
                          b) memorandums
                           c) training manuals
                           d) claims and policy handling procedures manuals
                           e) sales directives and training manuals
                           f) marketing directives and training manuals
                           g) contracts between j oint enterprises
                          h) contracts with third party agents, and agencies, including law firms
                           i) instruction manual to attorneys.

           C. creation of, usage of, participation in, and furtherance of the ‘single entity fraud
               scheme’ with knowledge and intent to:
                  1) defraud parties, such as the plaintiffs.
                  2) defraud banking institutions
                   3) conduct a single entity fraud scheme designed to defraud parties
                   4) engage in association in fact enterprises engaged in racketeering activities
                   5) manage and operate association in fact relationships in a complex and
                       confusion operational manner which:
                          a) was designed to conduct racketeering activities
                          b) hired third party attorneys to commit
                                   i. acts of fraud upon consumers of ‘state farm products’
                                   ii. acts of fraud upon the court system of the states and the federal
                                      government
                                 iii. acts of criminalities under false pretenses
                                 iv. and engage in third party criminal acts for hire, whether the
                                       attorney had direct knowledge of the crime, or the Count 7
                                       defendants or their enterprises concealed the crime from said
                                       attorney by acts of fraud, and failure to disclose material fact.
                   6) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies owned by state farm, the intent and operation of
                       association in fact enterprises h rbored in companies owned by Defendant
                       Auto to:
                           a) members of ‘state farm automobile insurance company’
                           b) government regulators
                           c) banking officers, and banking institutions in general
                           d) purchasers of debentures sold by ‘state farm’ enterprises.
                           e) purchasers of ‘state farm’ products
                           f) depositors in ‘state farm bank fsb
                   7) create, establish, direct, manage, authorize and participate in the furtherance
                       of patterns of fraud and racketeering activities by:
                           a) issuance of directives to employees of the enterprises including:


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 31 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 4 of 69 PageID #:
                                    3497



                                   i. national corporate policies
                                 ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                            b) issuances of directives to thud party agents of the enterprises
                               including:
                                   i. national corporate policies
                                 ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                            c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                                order to conduct fraudulent activities, criminalities, frauds, and
                                patterns of racketeering activities including:
                                  i. ‘national corporate policies’
                                   ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                 ix. instruction manual to attorneys.

           D. Authorize the usage of, participate in the usage of, approve the usage of, and / or
               engage in marketing activities, sales activities, or operational activities of an
               individual enterprise which used the term ‘state farm’ instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Farm Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
               including:
                   1) use in marketing materials


PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 317 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 5 of 69 PageID #:
                                    3498



                   2) use in sales activities
                   3) use in claims activities
                   4) usage in general conversation
                   5) use in interviews
                   6) use in reports to
                           a) members of state farm mutual automobile insurance company
                          b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

           E. Engage in interstate sales and marketing activities using the term state farm to
               obscure the operational differences between the state farm and the 25 companies
               owned by Defendant Auto, and the association in fact enterprises, with the knowledge
               such usage would affect interstate commerce, in order to:

                   1) create, establish, and operate an enterprise known as ‘the state farm group’
                       with purposeful knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                          b) defraud banking institutions
                          c) conduct a single entity fraud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                i. was designed to conduct racketeering activities
                               ii. hired third party attorneys to commit
                                            1) cts of fraud upon consumers of ‘ state farm products’
                                            2) acts of fraud upon the court system of the states and
                                                the federal government
                                            3) acts of criminalities under false pretenses
                                            4) and engage in third party criminal acts for hire,
                                               whether the attorney had direct knowledge of the
                                               crime, or the Count 7 defendants or their enterprises
                                               concealed the crime from said attorney by acts of
                                               fraud, and failure to disclose material fact.

                   2) operate an enterprise without full disclosure of their intent, their acts of
                       fraudulent activity, their affiliation with enterprises engaged in racketeering
                       activities, their corporate management policies, their operational structure of
                       subsidiary companies owned by state farm, the intent and operation of
                       association in fact enterprises harbored in companies owned by Defendant
                       Auto to:
                           a) members of ‘state farm automobile insurance compan ’
                           b) government regulators
                           c) banking officers, and banking institutions in general
                           d) purchasers of debentures sold by ‘state farm’ enterprises.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 318 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 6 of 69 PageID #:
                                    3499



                          e) purchasers of state farm products
                          f) depositors in state farm bank fsb

                  3) create, establish, and operate enterprises with purposeful knowledge and
                      intent to:
                          a) defraud parties, such as the plaintiffs.
                          b) defraud banking institutions
                          c) conduct a single entity f aud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                            4) and engage in third party criminal acts for hire,
                                                whether the attorney had direct knowledge of the
                                                crime, or the Count 7 defendants o their enterprises
                                                concealed the crime from said attorney by acts of
                                                fraud, and failure to disclose mate ial fact.
                               iii. operate an enterprise without full disclosure of their intent,
                                      their acts of fraudulent activity, their affiliation with
                                      enterprises engaged in racketeering activities, their corporate
                                      management policies, their operational structure of subsidiary
                                      companies owned by state farm, the intent and operation of
                                      association in fact enterprises harbored in companies owned
                                      by Defendant Auto to:
                                            1) members of ‘state farm automobile insurance
                                                company
                                            2) government regulators
                                            3) banking officers, and banking institutions in general
                                            4) purchasers of debentures sold by ‘state far ’
                                               enterprises.
                                            5) purchasers of ‘ state farm products
                                            6) depositors in ‘state farm bank fsb
                               iv. create, establish, direct, manage, authorize and participate in
                                      the furtherance of patterns of fraud and racketeering activities
                                      by:
                                            1) Issuance of directives to employees of the enterprises
                                               including:
                                                 a) ‘national corporate policies’
                                                 b) memorandums
                                                 c) training manuals


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 319 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 7 of 69 PageID #:
                                    3500



                                                     d) claims and policy handling procedures manuals
                                                     e) sales directives and training manuals
                                                     f) marketing directives and training manuals
                                                     g) contracts between joint enterprises
                                                     h) contracts with third party agents, and agencies,
                                                          including law firms
                                                     i) instruction manual to attorneys.

                                   v. issuances of directives to third party agents of the enterprises
                                        including:
                                              1) national corporate policies
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between j oint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

                               vi. issuances of proposals , resolutions, and analysis of
                                      operations, in order to conduct fraudulent activities,
                                      criminalities, frauds, and patterns of racketeering activities
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                 including law firms
                                              9) instruction manual to attorneys.

           F. Used interlocking directorates, interlinked officers positions in various and separate
               companies, and sperate but jointly interlinked employee positions in independent and
               allegedly separately operated companies owned by Defendant Auto, and utilized
               employees of separately operating companies owned by Defendant, to cause, engage
               in, or manage activities to:

                   1) create, establish, and operate an enterprise known as ‘the state farm group’
                       with purposeful knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                          b) defraud banking institutions


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 320 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 8 of 69 PageID #:
                                    3501



                          c) conduct a single entity fraud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                  i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state farm products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 7 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                          f) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enterprises engaged in
                              racketeering activities, their corporate management policies, their
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                ii. government regulators
                               iii. banking officers, and banking institutions in general
                               i . purchasers of debentures sold by state farm enterprises.
                                   v. purchasers of ‘ state farm’ products
                               vi. depositors in ‘state farm bank fsb

                   2) create, establish, direct, manage, authorize and participate in the furtherance
                       of patterns of fraud and racketeering activities by:
                           a) issuance of directives to employees of the enterprises including:
                                   i. ‘national corporate policies’
                                   ii. memorandums
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between joint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


                          b) issuances of directives to third party agents of the enterprises
                              including:
                                   i. ‘national corporate policies’


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 321 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 9 of 69 PageID #:
                                    3502



                                   ii. memorand ms
                               iii. training manuals
                                iv. claims and policy handling procedures manuals
                                 v. sales directives and training manuals
                                vi. marketing directives and training manuals
                               vii. contracts between j oint enterprises
                              viii. contracts with third party agents, and agencies, including law
                                       firms
                               ix. instruction manual to attorneys.


                          c) issuances of proposals , resolutions, and analysis of operations, in
                              order to conduct fraudulent activities, criminalities, frauds, and
                              patterns of racketeering activities including:
                                i.   ‘national corporate policies’
                                   ii.   memorandums
                               iii.      training manuals
                               iv.       claims and policy handling procedures manuals
                                   V.    sales directives and training manuals
                               vi.       marketing directives and training manuals
                               vii.      contracts between joint enterprises
                              viii.      contracts with third party agents, and agencies, including law
                                         firms
                               ix.       instruction manual to attorneys.


                      creation of, usage of, participation in, and furtherance of the single entity
                      fraud scheme’ with knowledge and intent to:
                          a) defraud parties, such as the plaintiffs.
                          b) defraud banking institutions
                          c) conduct a single entity fraud scheme designed to defraud parties
                          d) engage in association in fact enterprises engaged in racketeering
                              activities
                          e) manage and operate association in fact relationships in a complex and
                              confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of state farm products
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                 whether the attorney had direct knowledge of the
                                                 crime, or the Count 7 defendants or their enterprises
                                                 concealed the crime from said attorney by acts of
                                                 fraud, and failure to disclose material fact.
                          f) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enterprises engaged in


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 322 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 10 of 69 PageID #:
                                     3503



                              racketeering activities, their corporate management policies, t eir
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                ii. government regulators
                               iii. banking officers, and banking institutions in general
                               iv. purchasers of debentures sold by ‘state farm enterprises.
                                   v. purchasers of ‘state farm’ products
                               vi. depositors in ‘state farm bank fsb
                          g) create, establish, direct, manage, authorize and participate in the
                              furtherance of patterns of fraud and racketeering activities by:
                                 i. issuance of directives to employees of the enterprises
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

                                   ii. issuances of directives to third party agents of the enterprises
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals
                                              5) sales directives and training manuals
                                              6) marketing directives and training manuals
                                              7) contracts between joint enterprises
                                              8) contracts with third party agents, and agencies,
                                                  including law firms
                                              9) instruction manual to attorneys.

                               iii. issuances of ‘proposals’, resolutions, and analysis of
                                       operations, in order to conduct fraudulent activities,
                                       criminalities, frauds, and patterns of racketeering activities
                                        including:
                                              1) ‘national corporate policies’
                                              2) memorandums
                                              3) training manuals
                                              4) claims and policy handling procedures manuals


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 323 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 11 of 69 PageID #:
                                     3504



                                             5) sales directives and training manuals
                                             6) marketing directives and training manuals
                                             7) contracts between joint enterprises
                                             8) contracts ith third party agents, and agencies,
                                                 including law firms
                                             9) instruction manual to attorneys.

                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterprise which used the term state farm instead of the full
                       legal, and lawfully registered company enterprise name such as, ‘State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any p rty, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims activities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                   i. members of state farm mutual automobile insurance company
                                  ii. government officials
                                 iii. given in testimony to government officials
                                 iv. given in conversation with government regulators

                   5) Engage in interstate sales and marketing activities using the term ‘state farm
                       to obscure the operational differences between the ‘state farm and the 25
                       companies owned by Defendant Auto, and the association in fact enterprises,
                       with the knowledge such usage would affect interstate commerce, in order to:

                           a) create, establish, and operate an enterprise known as ‘the state farm
                               group with purposeful knowledge and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banicing institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                                             1) engage in association in fact enterprises engaged in
                                                 racketeering activities
                                             2) manage and operate association in fact relationships
                                                 in a complex and confusion operational manner
                                                  which:
                                              3) was designed to conduct racketeering activities
                                              4) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                        products




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 324 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 12 of 69 PageID #:
                                     3505



                                                  b) acts of fraud upon the court system of the states
                                                      and the federal govermnent
                                                  c) acts of criminalities under false pretenses
                                                  d) and engage in third party criminal acts for hire,
                                                      whether the attorney had direct knowledge of
                                                      the crime, or the Count 7 defendants or their
                                                      enterprises concealed the crime from said
                                                      attorney by acts of fraud, and failure to disclose
                                                      material fact.

                          b) operate an enterprise without full disclosure of their intent, their acts
                              of fraudulent activity, their affiliation with enterprises engaged in
                              racketeering activities, their corpo ate management policies, then*
                              operational structure of subsidiary companies owned by state farm,
                              the intent and operation of association in fact enterprises harbored in
                              companies owned by Defendant Auto to:
                                 i. members of state farm automobile insurance company
                                   ii. government regulators
                               iii. banking officers, and banking institutions in general
                               iv. purchasers of debentures sold by state farm’ enterprises.
                                   v. purchasers of ‘state farm products
                               vi. depositors in ‘state farm bank fsb

                          c) create, establish, and operate enterprises with purposeful knowledge
                              and intent to:
                                 i. defraud parties, such as the plaintiffs.
                                ii. defraud banking institutions
                               iii. conduct a single entity fraud scheme designed to defraud
                                       parties
                               iv. engage in association in fact enterprises engaged in
                                       racketeering activities
                                v. manage and operate association in fact relationships in a
                                       complex and confusion operational manner which:
                                             1) was designed to conduct racketeering activities
                                             2) hired third party attorneys to commit
                                                  a) acts of fraud upon consumers of ‘state farm
                                                      products’
                                                  b) acts of fraud upon the court system of the states
                                                      and the federal government
                                                  c) acts of criminalities under false pretenses
                                                  d) and engage in third party criminal acts for hire,
                                                      whether the attorney had direct knowledge of
                                                      the crime, or the Count 7 defendants or their
                                                      enterprises concealed the crime from said
                                                      attorney by acts of fraud, and failure to disclose
                                                      material fact.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 325 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 13 of 69 PageID #:
                                     3506



                                   3) operate an enterprise without full disclosure of their
                                       intent, their acts of fraudulent activity, their
                                       affiliation with enterprises engaged in racketeering
                                       activities, their corporate management policies, their
                                       operational structure of subsidiary companies owned
                                       by state farm, the intent and o eration of association
                                       in fact enterprises harbored in companies owned by
                                       Defendant Auto to:
                                         a) members of state farm automobile insurance
                                              company
                                         b) government regulators
                                         c) banking officers, and banking institutions in
                                              general
                                         d) purchasers of debentures sold by ‘state farm
                                            enterprises.
                                         e) purchasers of ‘state farm’ products
                                         f) depositors in ‘state farm bank fsb
                                   4) create, establish, direct, manage, authorize and
                                       participate in the furtherance of patterns of fraud and
                                       racketeering activities by:
                                         a) Issuance of directives to employees of the
                                             enterprises including:
                                                i. ‘national corporate policies’
                                              ii. memorandums
                                             iii. training manuals
                                             iv. claims and policy handling procedures
                                                    manuals
                                             v. sales directives and training manuals
                                             vi. marketing directives and training
                                                    manuals
                                             vii. contracts between joint enterprises
                                            viii. contracts with third party agents, and
                                                     agencies, including law fir
                                             ix. instruction manual to attorneys.


                                   5) issuances of directives to third party agents of the
                                       enterprises including:
                                         a) ‘national corporate policies’
                                         b) memorandums
                                         c) training manuals
                                         d) claims and policy handling procedures manuals
                                         e) sales directives and training manuals
                                         f) marketing directives and training manuals
                                         g) contracts between joint enterprises
                                         h) contracts with third party agents, and agencies,!
                                            including law firms


PLAINTIFFS 3rd AMENDED CO PLAINT                                                 Page 326 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 14 of 69 PageID #:
                                     3507



                                                 i) instruction manual to attorneys.

                                           6) issuances of proposals , resolutions, and analysis of
                                               operations, in order to conduct fraudulent activities,
                                               criminalities, frauds, and patterns of racketeering
                                               activities including:
                                                 a) ‘national corporate policies
                                                 b) memorandums
                                                 c) training manuals
                                                 d) claims and policy handling procedures manuals
                                                 e) sales directives and training manuals
                                                 f) marketing directives and training manuals
                                                 g) contracts between joint enterprises
                                                 h) contracts with third party agents, and agencies,
                                                      including law firms
                                                 i) instruction manual to attorneys.

           G. either directly or indirectly through employees or agents of the enterprises make
              statements or cause a third party to make statements which include false and
              fraudulent statements of fact, using the term ‘state farm’ including:
                  1) Representing 25 companies owned by Defendant Auto, or more than one
                      company owned by Defendant Auto, as one company in advertising activities,
                      promotions, and campaigns.
                   2) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in sales activities,
                      promotions, and campaigns.
                   3) Representing 25 companies owned by Defendant Auto, or more than one
                      company owned by Defendant Auto, as one company in claims activities,
                      processes, or payment activities.
                   4) engaging in a corporate scheme, or pattern of communication, or pattern of
                       behavior to never to admit ‘state farm’:
                          a) makes mistakes
                          b) was found in court to conduct wrongful activity
                          c) does not ‘act like a good neighbor’
                          d) does not ‘help life go right’
                          e) engages in nefarious acts
                          f) engages in a pattern of behavior to include
                                  i. abusive claims processes
                                ii. abuse of litigation as a profit protection mechanism
                               iii. conducts patterns of theft, and fraud by deception
                          g) conducts a knowingly abusive pattern of company activities
                                  i. to deny payments on lawful claims
                                ii. to delay payments on lawful claims
                               iii. to refuse payments on claims based upon knowledge
                                        collection of the payment by the claimant would be more >



PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                        Page 327 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 15 of 69 PageID #:
                                     3508



                                      costly through litigation than viable, or financially able for the
                                       claimant to afford.
                           h) abuses customers good will
                           i) abuses claimants good will and causes financial damage due to state
                                farms operational policies.
                   5) Defendants knowledge ‘state farm corporate policies unreasonably favor
                       ‘state farm at the expense of the customer, including Plaintiffs
                   6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                       Farm’ has a significant history which includes:
                           a) settlements of RICO claims against ‘ state farm’
                           b) state and federal court findings of fact that ‘state farm’ engaged in:
                                   i.  sales frauds
                                  ii.  claims frauds
                                 iii.   ‘mad dog’ defense tactics
                                 iv.   abuse of claimants including
                                             1) purposefully causing emotional duress
                                             2) purposeful defamation of claimants character
                                  V.   abuse of former ‘state farm’ employees acting as
                                       ‘whistleblowers’
                           c) sizeable state and federal fines levied for:
                                   i.  fraudulent
                                             1) sales practices
                                           2) claims activities
                                           3) reporting to government agencies
                          d) Federal court rulings finding ‘state farm’ guilty of:
                                 i.  acts to defraud the federal government
                                ii. engaging in interstate fraud
                              iii.   frauds against claimants
                               iv.  using ‘state farms’ wealth and financial resources to cause pain,
                                     suffering and delay to claimants.
                                V.  engaging in unreasonable litigation practices.

               Directly and or indirectly causing employees of enterprises to engage in racketeering
               activities in furtherance of fraud schemes, through directives, or company policies
               which authorize, or cause the commission of acts of:
                   1) mail fraud;
                   2) wire fraud;
                   3) bank fraud;
                   4) extortion;
                   5) robbery
                   6) violations oflBUSC 1951
                   7) violations oflSUSC 1952
                   8) violations of 18 USC 1005
                   9) violations of 18 USC 1006
                   10) violations ofl8USC656
                   11) and other violations of 18 USC 1961(1) not here in listed.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 328 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 16 of 69 PageID #:
                                     3509




272. The racketeering activities listed above set forth above in Paragraph 271, Sec. A through H

       individually set forth constitutes a pattern of racketeering activity pursuant to 18 U.S.C. §

       1961(5).

273. As direct and proximate result of the Count 7 Defendants racketeering activities and

       violations of 18 U.S.C. § 1962(a), Plaintiffs have been injured in their businesses and

       property in that: Defendants including Count 7 Defendants utilized incomes derived from the

       patterns of racketeering activities, to operate separate other enterprises, association in fact

       enterprises and third party agents who conducted the enterprises criminal activities and other

       fraud schemes which injured the Plaintiffs directly. Additionally, the Defendants enterprises

       invested incomes from racketeering activities in order to pay the Defendants and enterprises

       in order to bribe them in to conducting and participating in racketeering activities which

       constructed a circling and cyclic effect in where racketeering incomes become invested to

       fund racketeering activities and enterprises.



274, WHEREFORE, Plaintiffs requests that this Court enter judgment against the Count 7
       Defendants as follows:

           A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
               $8,555,000.00
           B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
              $70,800,000.00
           C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
               amount of: $. 25,665,000.00
           D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs businesses in the
               amount of: $212,400,000.00
           E. Plaintiffs pray for reasonable attorney’s fees should the Plaintiffs obtain the services
               of legal counsel in this matter.
           F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
               including the costs of filing, recording costs, costs of discovery, costs of depositions,
               costs of travel to obtain depositions, as well as, copying and mailing costs associated
               in this matter.
           G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
               and any equitable relief this Honorable Court decides would be appropriate due to
               the gravity of the matter and the heinous acts of the Defendants.


                                                 Count 8


PLAINTIFFS 3rd AMENDED CO PLAINT                                                           Page 329 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 17 of 69 PageID #:
                                     3510



                                   Pursuant to 18 U.S.C. $ 1962(( )

 275. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 276. This Count is against Defendants Tipsord, Farney, Smith, Harbert, and Wey (herein after the

         Count 8 Defendants ).


 277. As set forth above, the Count 8 Defendants agreed and conspired to violate 18 U.S.C. §

        1962(a), (b), and (c). Specifically: Defendants conspired to:


           A. receive, use, and/or invest income that is derived from a pattern of racketeering

               activity in an interstate enterprise violating 18 U.S.C. § 1962(a) including:
                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the make life right” campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                      activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                      and properties from the Plaintiff by fraud. The reports in question are known
                      as the ‘annual reports to the automobile policy owners” in violation of 18 USC
                      1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and s les supporting activities in the issuance of
                       fraudulent ‘annual reports using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and properties from the Plaintiff by fraud. The


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 330 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 18 of 69 PageID #:
                                     3511



                       reports in question are known as the annual reports to the automobile policy
                       owners in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.

                   5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       issuance of fraudulent statements, sales materials, and bills using the US
                       Postal Service, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                       1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 8 Defendants
                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                       than 30 individual predicate acts.

                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                       individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                       distinctly separate acts ofrobbery in violation of 18 USC 1951,18USC 1952,
                       and 18 USC 1961(1), and constitutes more than eight separate and individual
                       predicate acts.


           B. acquire or maintain interests in the enterprise, and / or enterprises through a pattern

               of racketeering activity violating 18 U.S.C. § 1962(b) including:
                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as



PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                           Page 331 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 19 of 69 PageID #:
                                     3512



                      the like a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 th ough 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the ‘make life right campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                       activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                       and properties from the Plaintiff by fraud. The reports in question are known ,
                       as the ‘ annual reports to the automobile policy owners in violation of 18 USC
                       1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports’ using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                      to illegally obtain monies and properties from the Plaintiff by fraud. The
                      reports in question are known as the ‘annual reports to the automobile policy
                      owners in violation of 18 USC 1341, and constitutes more than 6 individual
                      predicate acts.

                   5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                       Postal Service, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                      unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                      from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                       1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 8 Defendants
                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                      unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                      from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more;
                      than 30 individual predicate acts.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 332 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 20 of 69 PageID #:
                                     3513




                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises,
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                       individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                       distinctly separate acts of robbery in violation of 18 USC 1951,18 USC 1952,
                       and 18 USC 1961(1), and constitutes more than eight separate and individual
                       predicate acts.


           C. conduct and participate in the conduct of the affairs of the enterprise and/or

               enterprises through a pattern of racketeering activity violating 18 U.S.C. § 1962(c)

               including:
                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                       the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the make life right campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                      activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                      and properties from the Plaintiff by fraud. The reports in question are known;
                      as the ‘annual reports to the automobile policy owners in violation of 18 USC.
                      1343, and constitutes more than 6 individual predicate acts.


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 333 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 21 of 69 PageID #:
                                     3514




                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent annual reports using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and properties from the Plaintiff by fraud. The
                       reports in question are known as the annual reports to the automobile policy
                       owners in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.

                   5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                       Postal Service, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                       1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 8 Defendants
                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                       than 30 individual predicate acts.

                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                       individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 8 Defendants. Employees of
                       the enterprises managed and controlled the Count 8 Defendants engaged in
                      distinctly separate acts of robbery in violation of 18 USC 1951, 18 USC 1952,
                       and 18 USC 1961(1), and constitutes more than eight separate and individual
                      predicate acts.




PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 334 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 22 of 69 PageID #:
                                     3515



 278. The Count 8 Defendants have intentionally conspired and agreed to directly and indirectly

        use or invest income that is derived from a pattern of racketeering activity in an interstate

        enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering

        activity, and conduct and participate in the conduct of the affairs of the enterprise through a

        pattern of racketeering activity. The Count 8 Defendants knew that their predicate acts were

        part of a pattern of racketeering activity and agreed to the commission of those acts to further

        the schemes described above. That conduct constitutes a conspiracy to violate 18 U.S.C. §A

        1962(a), (b), and (c), in violation of 18 U.S.C. § 1962(d).


 279. As direct and proximate result of the Count 8 Defendants conspiracy, the overt acts taken in

        furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs have been

        injured in their businesses and property in that specifically:


           A. Plaintiffs suffered injury and damages to property due to the Defendants’ fraud

               schemes, patterns of racketeering behaviors and activities, and Defendants’

               purposeful acts of negligence by:
                   1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                       in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                       deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;
                   3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                       fraudulent and criminal attempts to enforce the terms and conditions of the
                       fraudulently sold bait and switch’ product criminally and fraudulently
                       delivered to the Plaintiffs through the illegal use of the mails and the wires.
                       And;
                   4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                       Defendants’ frauds and criminalities in attempts to enforce the terms and
                       conditions of the fraudulently sold bait and switch’ product. And;
                   5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                       members of State Farm Mutual Automobile Insurance Company). And;
                   6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                       required to recover monies in litigation against the negligent builder. And;
                   7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                       the terms and conditions of the fraudulently sold bait and switch’ product,
                       which the Defendants were attempting to enforce upon the Plaintiffs, which
                       resulted in further damage to Plaintiffs’ property (automobiles). And;




PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 335 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 23 of 69 PageID #:
                                     3516



                   8) The Defendants theft of the Plaintiffs’ personal property (automobile
                       insurance contract), by acts of fraud, and in participation with the racketeering
                       activities of the jointly operating criminal enterprises. And;
                   9) The Defendants’ fraudulent reporting to national databases, negligently and
                       fraudulently reporting Plaintiffs as high risk’, when in fact, the actions of the
                       Defendants themselves, and the related negligence was the direct basis of the
                       reporting. Plaintiffs were damaged in property’ relating to this specific issue
                       due to the destruction of established personal employment contracts.

           B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
               schemes, racketeering ctivities and enterprises established, conducted, participated
               and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
               were resultant from, and directly related to the Defendants’ fraudulent inducement of
               the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
               conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
               ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
               monies and properties from the Plaintiffs, included the Defendants’ bait and switch
               frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
               inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
               as well as direct acts of racketeering and criminalities against the Plaintiffs, including
               robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs’
               signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:

                           a) building structure located at 605 Kiowa Drive west
                           b) Plaintiff Quinn’s vehicle
                           c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                               Excursion, 1999 Toyota Land Cruiser.
                           d) Plaintiffs personal property located at 605 Kiowa Drive West

                 ii. Plaintiffs suffered personal injuries in the form of:
                            a) Loss of income,
                           b) loss of status and life style
                           c) emotional duress
                           d) physical harm (exposu e to toxic enviromnents)
                           e) Loss of business investment, and surety.

           C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
              fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
              purposeful acts of negligence by:
                   1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                       in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                       deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;
                   3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                       fraudulent and criminal attempts to enforce the terms and conditions of the

PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 336 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 24 of 69 PageID #:
                                     3517



                        fraudulently sold bait and switch product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                        total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                        acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                        acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘ alue’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underwriting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                               of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                               transactions, import of products, and costs of goods sold to a level the
                               company was no longer profitable, or obtained the margin of
                               profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.



 PLAINTIFFS 3RD AMENDED COMPLAINT                                                            Page 337 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 25 of 69 PageID #:
                                     3518



                     14) The Defendants fraudulent schemes, operations and criminalities operating
                        in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                        schemes and criminality lasted for a period of time beyond a reasonable
                        period of tu e, and as such, the businesses lost viability, profitability, and the
                        ability to operate beyond their monetary reserves, and capabilities resulting
                        in a complete collapse of the businesses.
                     15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                        resulted in a complete loss of equity value and value of intellectual property
                        held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                   i. Plaintiffs businesses injured and damaged are defined as:

                            a) OPM Research and Development Inc.
                            b) 9-Ten Holdings Inc.
                            c) Neoteric Ventures Inc.
                            d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                        developmental projects including: resurrection fitness, post stroke survival
                        tactics book, and product lines.

                  ii. Businesses suffered injuries including:
                            a) loss of income
                            b) loss of investments in hand
                            c) loss of underwriting


 PLAINTIFFS' 3rd AMENDED COMPLAINT                                                           Page 338 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 26 of 69 PageID #:
                                     3519



                           d) loss of professional services of:
                                31. Plaintiff Vanderbol
                                32. Plaintiff Quinn
                                33. company staff hired
                                34. company staff contracted
                                35. subcontractor design services
                                36. subcontractor production services

                           e) loss of product in development
                           f) loss of invested monies
                           g) loss of equity value
                           h) loss of market opportunity
                           i) loss of viability of projects in development.


 280. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 8
        Defendants as follows:

            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00
            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
               amount of: $. 25,665,000.00
           D. Plaintiffs pray for treble da ages for injuries suffered to Plaintiffs business in the
               amount of: $212,400,000.00
           E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
               of legal counsel in this matter.
           F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
               including the costs of filing, recording costs, costs of discovery, costs of depositions,
               costs of travel to obtain depositions, as well as, copying and mailing costs associated
               in this matter.
           G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
               and any equitable relief this Honorable Court decides would be appropriate due to
               the gravity of the matter and the heinous acts of the Defendants.

                                                 Count 9

                                    Pursuant to 18 U.S.C. $ 1962(dt

 281. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 282. This Count is against Defendants Auto, and Fire (herein after the Count 9 Defendants ).

 283. As set forth above, the Count 9 Defendants agreed and conspired to violate 18 U.S.C. §

        1962(a), (b), and (c). Specifically: Defendants conspired to:



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 339 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 27 of 69 PageID #:
                                     3520



            A. receive, use, and/or invest income that is derived from a pattern of racketeering

                activity in an interstate enterprise violating 18 U.S.C. § 1962(a) including:

                    1) From 2012 t rough 2019 engaging in interstate commerce affecting interstate
                        fraud campaigns using the wires, in interstate communications designed to
                        further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                       the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                        constitutes more than 100 individual predicate acts.

                    2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                        fraud campaigns using the wires, in interstate communications designed to
                        further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                       the make life right campaign, in violation of 18 USC 1343, and constitutes
                       more than 50 individual predicate acts.

                    3) From 2012 th ough 2018 engaging in interstate commerce affecting interstate
                        fraudulent marketing and sales supporting activities in the issuance of
                        fraudulent annual reports using the wires, in interstate communications
                        designed to further the Defendants enterprises fraud schemes and racketeering
                        activities, used to unlawfully defraud Plaintiffs and to illegally obtain onies
                        and properties from the Plaintiff by fraud. The reports in question are known
                        as the ‘annual reports to the automobile policy owners in violation of 18 USC
                        1343, and constitutes more than 6 individual predicate acts.

                    4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                        fraudulent marketing and sales supporting activities in the issuance of
                        fraudulent ‘annual reports using the US Postal Service, in interstate
                        communications designed to further the Defendants enterprises fraud
                        schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and properties from the Plaintiff by fraud. The
                       reports in question are known as the ‘annual reports to the automobile policy
                       owners” in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.

                    5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                        issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                        Postal Service, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                        1341, and constitutes more than 40 individual predicate acts.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 340 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 28 of 69 PageID #:
                                     3521



                    6) From December 2015 through August, 2018 engaging in interstate commerce
                        affecting interstate fraudulent marketing and sales activities of the enterprises
                        conducted by employees managed, and controlled by Count 1 Defendants
                        using the wires, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                        unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                        from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                        than 30 individual predicate acts.

                    7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                        behavior conducted by employees, and third-party agents, of the enterprises
                        managed, operated and controlled by the Count 1 Defendants. Employees of
                        the enterprises managed and controlled the Count 1 Defendants engaged in
                        distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                        1952, and 18 USC 1961(1), and constitutes more than six separate and
                        individual predicate acts.

                    8) From February 27th, 2017 and onward, in a continuing pattern of racketeering

                        behavior conducted by employees, and third-party agents, of the enterprises

                        managed, operated and controlled by the Count 1 Defendants. Employees of

                        the enterprises managed and controlled the Count 1 Defendants engaged in

                        distinctly separate acts ofrobbery in violation of 18 USC 1951, 18USC 1952,
                        and 18 USC 1961(1), and constitutes more than eight separate and individual

                       predicate acts.



            B. acquire or maintain interests in the enterprise, and / or enterprises through a pattern

                of racketeering activity violating 18 U.S.C. § 1962(b) including:
                    1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                        fraud campaigns using the wires, in interstate communications designed to
                        further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                       the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                        constitutes more than 100 individual predicate acts.

                    2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                        fraud campaigns using the wires, in interstate communications designed to
                        further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and;
                       properties from the Plaintiff by fraud. The campaign in question is known as




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 341 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 29 of 69 PageID #:
                                     3522



                        the make life right campaign, in violation of 18 USC 1343, and constitutes
                       more than 50 individual predicate acts.

                    3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                        fraudulent marketing and sales supporting activities in the issuance of
                        fraudulent annual reports using the wires, in interstate communications
                        designed to further the Defendants enterprises fraud schemes and racketeering
                        activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                        and properties from the Plaintiff by fraud. The reports in question are known
                        as the ‘ annual reports to the automobile policy owners in violation of 18 USC
                        1343, and constitutes more than 6 individual predicate acts.

                    4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                        fraudulent marketing and sales supporting activities in the issuance of
                        fraudulent ‘annual reports using the US Postal Service, in interstate
                        communications designed to further the Defendants enterprises fraud
                        schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and p operties from the Plaintiff by fraud. The
                       re orts in question are known as the ‘annual reports to the automobile policy
                       owners in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.

                    5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                        issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                        Postal Service, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                        1341, and constitutes more than 40 individual predicate acts.

                    6) From December 2015 through August, 2018 engaging in interstate commerce
                        affecting interstate fraudulent marketing and sales activities of the enterprises
                        conducted by employees managed, and controlled by Count 1 Defendants
                        using the wires, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                       than 30 individual predicate acts.

                    7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                        behavior conducted by employees, and third-party agents, of the enterprises
                        managed, operated and controlled by the Count 1 Defendants. Employees of
                        the enterprises managed and controlled the Count 1 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate an
                       individual predicate acts.


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 342 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 30 of 69 PageID #:
                                     3523




                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering

                       behavior conducted by employees, and third-party agents, of the enterprises

                       managed, operated and controlled by the Count 1 Defendants. Employees of

                       the enterprises managed and controlled the Count 1 Defendants engaged in

                       distinctly separate acts ofrobbery in violation of 18 USC 1951,18 USC 1952,
                       and 18 USC 1961(1), and constitutes more than eight separate and individual
                      predicate acts.



           C. conduct and participate in the conduct of the affairs of the enterprise and/or

               enterprises through a pattern of racketeering activity violating 18 U.S.C. § 1962(c)

               including:
                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                      the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      p operties from the Plaintiff by fraud. The campaign in question is known as
                      the make life right campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                       activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                      and properties from the Plaintiff by fraud. The reports in question are known
                      as the ‘annual reports to the automobile policy owners in violation of 18 USC
                      1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports’ using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud

PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                           Page 343 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 31 of 69 PageID #:
                                     3524



                        schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                        to illegally obtain monies and properties from the Plaintiff by fraud. The
                        reports in question are known as the annual reports to the automobile policy
                        owners in violation of 18 USC 1341, and constitutes more than 6 individual
                        predicate acts.


                    5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                        issuance of fraudulent statements, sales materials, and bills using the US
                        Postal Service, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                        unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                        from the Plaintiff by fraud. The items in uested are in violation of 18 USC
                        1341, and constitutes more than 40 individual predicate acts.

                    6) From December 2015 through August, 2018 engaging in interstate commerce
                        affecting interstate fraudulent marketing and sales activities of the enterprises
                        conducted by employees managed, and controlled by Count 1 Defendants
                        using the wires, in interstate communications designed to further the
                        Defendants enterprises fraud schemes and racketeering activities, used to
                        unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                        from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                        than 30 individual predicate acts.

                    7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                        behavior conducted by employees, and third-party agents, of the enterprises
                        managed, operated and controlled by the Count 1 Defendants. Employees of
                        the enterprises managed and controlled the Count 1 Defendants engaged in
                        distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                        1952, and 18 USC 1961(1), and constitutes more than six separate and
                        individual predicate acts.

                    8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                        behavior conducted by employees, and third-party agents, of the enterprises
                        managed, operated and controlled by the Count 1 Defendants. Employees of
                        the enterprises managed and controlled the Count 1 Defendants engaged in
                        distinctly separate acts of robbery in violation of 18 USC 1951, 18 USC 1952,
                        and 18 USC 1961(1), and constitutes more than eight separate and individual
                        predicate acts.


 284. The Count 9 Defendants have intentionally conspired and agreed to directly and indirectly

        use or invest income that is derived from a pattern of racketeering activity in an interstate

        enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering

        activity, and conduct and participate in the conduct of the affairs of the enterprise through a,

        pattern of racketeering activity. The Count 9 Defendants knew that their predicate acts were

 PLAINTIFFS' 3rd AMENDED COMPLAINT                                                          Page 344 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 32 of 69 PageID #:
                                     3525



        part of a pattern of racketeering activity and agreed to the commission of those acts to further

        the schemes described above. That conduct constitutes a conspiracy to violate 18 U.S.C. §A

         1962(a), (b), and (c), in violation of 18 U.S.C. § 1962(d).


 285. As direct and proximate result of the Count 9 Defendants conspiracy, the overt acts taken in

        furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs have been

        injured in their businesses and property in that specifically:


            A. Plaintiffs suffered injury and damages to property due to the Defendants’ fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants’

                purposeful acts of negligence by:

                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fra dulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, nd the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 345 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 33 of 69 PageID #:
                                     3526



            B. Plaintiffs suffered direct and proximate injuries to Plaintiffs property due to the fraud
                schemes, racketeering activities and enterprises established, conducted, participated
                and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
                were resultant from, and directly related to the Defendants’ fraudulent inducement of
                the Plaintiffs into Defendants’ bait and switch’ fraud scheme, and related acts of
                conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
                ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
                monies and properties from the Plaintiffs, included the Defendants’ bait and switch
                frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
                inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
                as well as direct acts of racketeering and criminalities against the Plaintiffs, including
                robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs’
                signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:

                            a) building structure located at 605 Kiowa Drive west
                            b) Plaintiff Quinn’s vehicle
                            c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                                Excursion, 1999 Toyota Land Cruiser.
                            d) Plaintiffs personal property located at 605 Kiowa Drive West

                  ii. Plaintiffs suffered personal injuries in the form of:
                            a) Loss of income,
                            b) loss of status and life style
                            c) emotional duress
                            d) physical harm (exposure to toxic environments)
                            e) Loss of business investment, and surety.

            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
               purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold ‘bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wires.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 346 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 34 of 69 PageID #:
                                     3527



                    6) The Defendants theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent failure’ to adhere to
                        the terms and conditions of the fraudulently sold bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        ‘labor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                        acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                        acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underwriting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and i rationally increased the costs of monies and lines
                                of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                                transactions, import of products, and costs of goods sold to a level the
                                company was no longer profitable, or obtained the margin of
                                profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                                monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                       schemes and criminality lasted for a period of time beyond a reasonable
                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.




 PLAINTIFFS 3rd AMENDED CO PLAINT                                                           Page 347 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 35 of 69 PageID #:
                                     3528



                    15) The Defendants causation of the collapse of the Plaintiffs’ businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defe dants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
                misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
                businesses’ ability to conduct commerce, and operate viability, to a point in which
                the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                            a) OPM Research and Development Inc.
                            b) 9-Ten Holdings Inc.
                            c) Neoteric Ventures Inc.
                            d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                        developmental projects including: resurrection fitness, post stroke survival
                        tactics book, and product lines.

                 ii. Businesses suffered injuries including:
                           a) loss of income
                           b) loss of investments in hand
                           c) loss of underwriting
                           d) loss of professional services of:
                                3 7. Plaintiff Vanderbol
                                38. Plaintiff Quinn
                                39. company staff hired
                                40. company staff contracted
                                41. subcontractor design services


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 348 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 36 of 69 PageID #:
                                     3529



                               42. subcontractor production services

                           e) loss of product in development
                           f) loss of invested monies
                           g) loss of equity value
                           h) loss of market opportunity
                           i) loss of viability of projects in development.


 286. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 9

       Defendants as follows:

           A. Plaintiffs ray for relief in the form actual damages to property in the amount of:
               $8,555,000.00
           B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
           C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
               amount of: $. 25,665,000.00
           D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
               amount of: $212,400,000.00
           E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
               of legal counsel in this matter.
           F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
               including the costs of filing, recording costs, costs of discovery, costs of depositions,
               costs of travel to obtain depositions, as well as, copying and mailing costs associated
               in this matter.
           G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
               and any equitable relief this Honorable Court decides would be appropriate due to
               the gravity of the matter and the heinous acts of the Defendants.

                                                Count 10
                                   Pursuant to 18 U.S.C. S 1962tdt

287. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

288. This Count is against Defendants Tipsord, Farney, Smith, Harbert, Wey, Fire, and Auto,

       (herein after the Count 10 Defendants ).


289. As set forth above, the Count 10 Defendants agreed and conspired to violate 18 U.S.C. §

       1962(a), (b), and (c). Specifically: Defendants conspired to:


           A. receive, use, and/or invest income that is derived from a pattern of racketeering,

               activity in an interstate enterprise violating 18 U.S.C. § 1962(a) including:



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 349 of383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 37 of 69 PageID #:
                                     3530



                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the make life right campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                       activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                       and properties from the Plaintiff by fraud. The reports in question are known
                       as the ‘annual reports to the automobile policy owners in violation of 18 USC
                       1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports’ using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                      to illegally obtain monies and properties from the Plaintiff by fraud. The
                      reports in question are known as the ‘annual reports to the automobile policy
                      owners in violation of 18 USC 1341, and constitutes more than 6 individual
                      predicate acts.

                   5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                       Postal Service, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                      unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                      from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                      1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 1 Defendants


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 350 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 38 of 69 PageID #:
                                     3531



                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                       than 30 individual predicate acts.

                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                       individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                       distinctly separate acts of robbery in violation of 18 USC 1951, 18 USC 1952,
                       and 18 USC 1961(1), and constitutes more than eight separate and individual
                      predicate acts.


           B. acquire or maintain interests in the enterprise, and / or enterprises through a pattern

               of racketeering activity violating 18 U.S.C. § 1962(b) including:
                   1) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering acti ities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                      used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                      properties from the Plaintiff by fraud. The campaign in question is known as
                      the make life right campaign, in violation of 18 USC 1343, and constitutes
                      more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering*
                      activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies

PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 351 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 39 of 69 PageID #:
                                     3532



                       and properties from the Plaintiff by fraud. The reports in question are known
                       as the annual reports to the automobile policy owners in violation of 18 USC
                       1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent annual reports using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and properties from the Plaintiff by fraud. The
                       reports in question are known as the ‘annual reports to the automobile policy
                       owners in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.


                   5) From 2012 through 2019 engaging in interstate co merce affecting interstate
                       issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                       Postal Service, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                       1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 1 Defendants
                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                      from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                      than 30 individual predicate acts.

                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                      individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                      distinctly separate acts of robbery in violation of 18 USC 1951,18 USC 1952,
                      and 18 USC 1961(1), and constitutes more than eight separate and individual
                      predicate acts.



PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 352 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 40 of 69 PageID #:
                                     3533




           C. conduct and participate in the conduct of the affairs of the enterprise and/or

               enterprises through a pattern of racketeering activity violating 18 U.S.C. § 1962(c)

               including:
                   1) From 2012 through 2019 engaging in interstate co erce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                       the Tike a good neighbor campaign, in violation of 18 USC 1343, and
                       constitutes more than 100 individual predicate acts.

                   2) From 2016 through 2019 engaging in interstate commerce affecting interstate
                       fraud campaigns using the wires, in interstate communications designed to
                       further the Defendants enterprises fraud schemes and racketeering activities,
                       used to unlawfully defraud Plaintiffs and to illegally obtain monies and
                       properties from the Plaintiff by fraud. The campaign in question is known as
                       the make life right campaign, in violation of 18 USC 1343, and constitutes
                       more than 50 individual predicate acts.

                   3) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports using the wires, in interstate communications
                       designed to further the Defendants enterprises fraud schemes and racketeering
                       activities, used to unlawfully defraud Plaintiffs and to illegally obtain monies
                       and properties from the Plaintiff by fraud. The reports in question are known
                       as the ‘ annual reports to the automobile policy owners in violation of 18 USC
                       1343, and constitutes more than 6 individual predicate acts.

                   4) From 2012 through 2018 engaging in interstate commerce affecting interstate
                       fraudulent marketing and sales supporting activities in the issuance of
                       fraudulent ‘annual reports’ using the US Postal Service, in interstate
                       communications designed to further the Defendants enterprises fraud
                       schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                       to illegally obtain monies and properties from the Plaintiff by fraud. The
                       reports in question are known as the ‘annual reports to the automobile policy
                       owners in violation of 18 USC 1341, and constitutes more than 6 individual
                       predicate acts.

                   5) From 2012 through 2019 engaging in interstate commerce affecting interstate
                       issuance of fraudulent statements, sales materials, and ‘bills’ using the US
                       Postal Service, in interstate co unication designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                      unlawfully defraud Plaintiffs and to illegally obtain monies and properties


PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 353 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 41 of 69 PageID #:
                                     3534



                       from the Plaintiff by fraud. The items in quested are in violation of 18 USC
                       1341, and constitutes more than 40 individual predicate acts.

                   6) From December 2015 through August, 2018 engaging in interstate commerce
                       affecting interstate fraudulent marketing and sales activities of the enterprises
                       conducted by employees managed, and controlled by Count 1 Defendants
                       using the wires, in interstate communications designed to further the
                       Defendants enterprises fraud schemes and racketeering activities, used to
                       unlawfully defraud Plaintiffs and to illegally obtain monies and properties
                       from the Plaintiff by fraud. In violation of 18 USC 1343, and constitutes more
                       than 30 individual predicate acts.

                   7) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and thi d-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                       distinctly separate acts of extortion in violation of 18 USC 1951, 18 USC
                       1952, and 18 USC 1961(1), and constitutes more than six separate and
                       individual predicate acts.

                   8) From February 27th, 2017 and onward, in a continuing pattern of racketeering
                       behavior conducted by employees, and third-party agents, of the enterprises
                       managed, operated and controlled by the Count 1 Defendants. Employees of
                       the enterprises managed and controlled the Count 1 Defendants engaged in
                      distinctly separate acts of robbery in violation of 18 USC 1951, 18 USC 1952,
                      and 18 USC 1961(1), and constitutes more than eight separate and individual
                      predicate acts.


290. The Count 10 Defendants have intentionally conspired and agreed to directly and indirectly

       use or invest income that is derived from a pattern of racketeering activity in an interstate

       enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering

       activity, and conduct and participate in the conduct of the affairs of the enterprise through a

       pattern of racketeering activity. The Count 10 Defendants knew that their predicate acts were

       part of a pattern of racketeering activity and agreed to the commission of those acts to further

       the schemes described above. That conduct constitutes a conspiracy to violate 18 U.S.C. §A

       1962(a), (b), and (c), in violation of 18 U.S.C. § 1962(d).


291. As direct and proximate result of the Count 10 Defendants conspiracy, the overt acts taken

       in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs have been

       injured in their businesses and property in that specifically:


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 354 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 42 of 69 PageID #:
                                     3535




           A. Plaintiffs suffered injury and damages to property due to the Defendants fraud

               schemes, patterns of racketeering behaviors and activities, and Defendants’

               purposeful acts of negligence by:
                   1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                       in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                       deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;
                   3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                       fraudulent and criminal attempts to enforce the terms and conditions of the
                       fraudulently sold bait and switch’ product criminally and fraudulently
                       delivered to the Plaintiffs through the illegal use of the mails and the wires.
                       And;
                   4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                       Defendants’ frauds and criminalities in attempts to enforce the terms and
                       conditions of the fraudulently sold bait and switch’ product. And;
                   5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                       members of State Farm Mutual Automobile Insurance Company). And;
                   6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                       required to recover monies in litigation against the negligent builder. And;
                   7) The Defendants’ fraudulent and purposefully negligent failure’ to adhere to
                       the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                       which the Defendants were attempting to enforce upon the Plaintiffs, which
                       resulted in further damage to Plaintiffs’ property (automobiles). And;
                   8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                       insurance contract), by acts of fraud, and in participation with the racketeering
                       activities of the jointly operating criminal enterprises. And;
                   9) The Defendants’ fraudulent reporting to national databases, negligently and
                       fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                       Defendants themselves, and the related negligence was the direct basis of the
                       reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                       due to the destruction of established personal employment contracts.

           B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
               schemes, racketeering activities and enterprises established, conducted, participated
               and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
               were resultant from, and directly related to the Defendants’ fraudulent inducement of
               the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
               conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
               ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
               monies and properties from the Plaintiffs, included the Defendants’ bait and switch
               frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
               inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
               as well as direct acts of racketeering and criminalities against the Plaintiffs, including

PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                             Page 355 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 43 of 69 PageID #:
                                     3536



               robbery, extortion, acts of intimidation, fraudulent inducement to obtain Plaintiffs
               signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:
                           a) building structure located at 605 Kiowa Drive west
                           b) Plaintiff Quinn’s vehicle
                           c) Plaintiff Yanderbol’s automobiles including 2008 BMW, 2004 Ford
                               E cursion, 1999 Toyota Land Cruiser.
                           d) Plaintiffs personal property located at 605 Kiowa Drive West

                 ii. Plaintiffs suffered personal injuries in the form of:
                            a) Loss of income,
                           b) loss of status and life style
                           c) emotional duress
                           d) physical harm (exposure to toxic environments)
                           e) Loss of business investment, and surety.

           C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
              fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
              purposeful acts of negligence by:
                   1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                       in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                       deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;
                   3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                       fraudulent and criminal attempts to enforce the terms and conditions of the
                       fraudulently sold bait and switch’ product criminally and fraudulently
                       delivered to the Plaintiffs through the illegal use of the mails and the wires.
                       And;
                   4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                       Defendants’ frauds and criminalities in attempts to enforce the terms and
                       conditions of the fraudulently sold bait and switch’ product. And;
                   5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                       membe s of State Farm Mutual Automobile Insurance Company). And;
                   6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                       required to recover monies in litigation against the negligent builder. And;
                   7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                       the terms and conditions of the fraudulently sold ‘bait and switch’ product,
                       which the Defendants were attempting to enforce upon the Plaintiffs, which
                       resulted in further damage to Plaintiffs’ property (automobiles). And;
                   8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                       insurance contract), by acts of fraud, and in participation with the racketeering
                       activities of the jointly operating criminal enterprises. And;
                   9) The Defendants’ fraudulent reporting to national databases, negligently and
                       fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                       Defendants themselves, and the related negligence was the direct basis of the


PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 356 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 44 of 69 PageID #:
                                     3537



                      reporting. Plaintiffs were damaged in property rel ting to this specific issue
                      due to the destruction of established personal employment contracts. And;
                   10) The Defendants failure to make adequate, correct, and full restitution to the.
                      Plaintiffs in a reasonable amount of time, based upon the correct contract sold
                       to the Plaintiffs. And;
                   11) The Defendants’ failure to make proper restitution resulted in a complete
                       ‘shut-down’ of business operations for a significant period of time due to the
                      total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                       Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                      acts of negligence by the Defendants.
                   12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                      acts of defamation of the Plaintiffs resulted in a loss of ‘equity’ , and ‘value’
                      which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                   13) The Defendants’ fraudulent reporting to national databases graphically
                      injured the businesses’ ability to obtain underwriting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                               of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                               transactions, import of products, and costs of goods sold to a level the
                               company was no longer profitable, or obtained the margin of
                               profitability required by the business third party investors.
                          d) caused the businesses to no longer meet the requirements to obtain
                               monies from signed investment agreements.
                   14) The Defendants’ fraudulent schemes, operations and criminalities operating
                      in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                      schemes and criminality lasted for a period of time beyond a reasonable
                      period of time, and as such, the businesses lost viability, profitability, and the
                      ability to operate beyond their monetary reserves, and capabilities resulting
                      in a complete collapse of the businesses.
                   15) The Defendants’ causation of the collapse of the Plaintiffs’ businesses,
                      resulted in a complete loss of equity value and value of intellectual property
                      held and assigned by the businesses.

           D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
               due to the fraud schemes, racketeering activities and enterprises established,
               conducted, participated and operated by the Defendants in the amount of
               $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
               Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ ‘bait and switch’
               fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
               Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
               the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
               included the Defendants’ bait and switch frauds, other sales fraud schemes and
               marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the


PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 3 57 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 45 of 69 PageID #:
                                     3538



               illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
               and criminalities against the Plaintiffs, including robbery, extortion, acts of
               intimidation, fraudulent inducement to obtain Plaintiffs signatures, coercion, and
               criminal negligence. And further acts of negligence, fraud, and criminalities
               conducted by the Defendants, and their enterprises including acts to defame the
               Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
               by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
               national risk reporting databases causing significant damage to the Plaintiffs
               businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
               misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
               businesses’ ability to conduct commerce, and operate viability, to a point in which
               the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                            a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                 ii. Businesses suffered injuries including:
                           a) loss of income
                           b) loss of investments in hand
                           c) loss of underwriting
                           d) loss of professional services of:
                               43. Plaintiff Vanderbol
                               44. Plaintiff Quimi
                               45. company staff hired
                               46. company staff contracted
                               47. subcontractor design services
                               48. subcontractor production services

                          e) loss of product in development
                          f) loss of invested monies
                          g) loss of equity value
                          h) loss of market opportunity
                          i) loss of viability of projects in development.


292. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 10
       Defendants as follows:

           A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
               $8,555,000.00


PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 358 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 46 of 69 PageID #:
                                     3539



            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
                $70,800,000.00
            C. Plaintiffs pray for treble damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for treble damages for injuries suffered to Plaintiffs business in the
                amount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.


                                     Plaintiffs Supplemental Claims


                                                 Count 11.

                                   Deceptive Trade Practices.
            Pursuant to Section 17.46(b) of the Texas Business and Commerce Code.


 293. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 294. This Count is against Defendants Fire, and Auto, (herein after the Count 11 Defendants ).

 295. The Count 11 Defendants agreed to and did conduct and participate in the conduct of the

        enterprises affairs through a pattern of racketeering activity and for the unlawful purpose of

        intentionally defrauding Plaintiffs. Specifically, the Count 11 Defendants agreed to:

            A. create, establish, and operate an enterprise known as the state farm group’ with
                purposeful knowledge and intent to:
                    1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                           b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                 iii. acts of criminalities under false pretenses


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 359 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 47 of 69 PageID #:
                                     3540



                                  iv. and engage in third party criminal acts for hire, whether the
                                       atto ney had direct k owledge of the crime, or the Count 1
                                       defendants or their enterprises concealed the crime from said
                                       attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of state farm automobile insurance company
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb

            B. create, establish, direct, manage, authorize and participate in the furtherance of
                patterns of fraud and racketeering activities by:
                    1) issuance of directives to employees of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training manuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    2) issuances of directives to third party agents of the enterprises including:
                            a) ‘national corporate policies’
                            b) memorandums
                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directi es and training manuals
                            f) marketing directi es and fraining manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

                    3) issuances of ‘proposals’, resolutions, and analysis of operations, in order to
                       conduct fraudulent activities, criminalities, frauds, and patterns of
                       racketeering activities including:
                           a) ‘national corpo ate policies’
                          b) memorandums


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 360 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 48 of 69 PageID #:
                                     3541



                            c) training manuals
                            d) claims and policy handling procedures manuals
                            e) sales directives and training anuals
                            f) marketing directives and training manuals
                            g) contracts between joint enterprises
                            h) contracts with third party agents, and agencies, including law firms
                            i) instruction manual to attorneys.

            C. creation of, usage of, participation in, and furtherance of the single entity fraud
                scheme with knowledge and intent to:
                   1) defraud parties, such as the plaintiffs.
                    2) defraud banking institutions
                    3) conduct a single entity fraud scheme designed to defraud parties
                    4) engage in association in fact enterprises engaged in racketeering activities
                    5) manage and operate association in fact relationships in a complex and
                        confusion operational manner which:
                           a) was designed to conduct racketeering activities
                            b) hired third party attorneys to commit
                                    i. acts of fraud upon consumers of ‘state farm products’
                                    ii. acts of fraud upon the court system of the states and the federal
                                       government
                                  iii. acts of criminalities under false pretenses
                                  iv. and engage in third party criminal acts for hire, whether the
                                         attorney had direct knowledge of the crime, or the Count 1
                                         defendants or their enterprises concealed the crime from said
                                         attorney by acts of fraud, and failure to disclose material fact.
                    6) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ enterprises.
                            e) purchasers of ‘state farm’ products
                            f) depositors in ‘state farm bank fsb
                    7) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                     i. ‘national corporate policies’
                                    ii. memorandums
                                 iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 361 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 49 of 69 PageID #:
                                     3542



                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                             b) issuances of directives to third party agents of the enterprises
                                including:
                                    i. national corporate policies
                                  ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                         firms
                                 ix. instruction manual to attorneys.


                             c) issuances of ‘proposals’, resolutions, and analysis of operations, in
                                 order to conduct fraudulent activities, criminalities, frauds, and
                                 patterns of racketeering activities including:
                                   i. ‘national corporate policies
                                    ii. memorandums
                                 iii. training manuals
                                  iv. claims and policy handling procedures manuals
                                   v. sales directives and training manuals
                                  vi. marketing directives and training manuals
                                 vii. contracts between joint enterprises
                                viii. contracts with third party agents, and agencies, including law
                                        firms
                                 ix. instruction manual to attorneys.


            D. Authorize the usage of, participate in the usage of, approve the usage of, and / or
               engage in marketing activities, sales activities, or operational activities of an
               individual enterprise which used the term ‘state farm’ instead of the full legal, and
               lawfully registered company enterprise name such as, ‘State Fa m Mutual
               Automobile Insurance Company, or State Farm Fire and Casualty Company, or State
               Farm Lloyds, or State Farm Lloyds Inc in any form of communication to any party,
                including:
                    1) use in marketing materials
                    2) use in sales activities
                    3) use in claims activities
                    4) usage in general conversation
                    5) use in interviews
                    6) use in reports to


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 362 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 50 of 69 PageID #:
                                     3543



                           a) members of state farm mutual automobile insurance company
                           b) government officials
                           c) given in testimony to government officials
                           d) given in conversation with government regulators

            E. Engage in interstate sales and marketing activities using the term state farm to
                obscure the operational differences between the ‘state farm and the 25 companies
               owned by Defendant Auto, and the association in fact enterprises, with the knowledge
                such usage would affect interstate commerce, in order to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group’
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products’
                                             2) acts of fraud upon the court system of the states and
                                                 the federal govern ent
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                                whether the attorney had direct knowledge of the
                                                crime, or the Count 1 defendants or their enterprises
                                                concealed the crime from said attorney by acts of
                                                fraud, and failure to disclose material fact.

                    2) operate an enterprise without full disclosure of their intent, their acts of
                        fraudulent activity, their affiliation with enterprises engaged in racketeering
                        activities, their corporate management policies, their operational structure of
                        subsidiary companies owned by state farm, the intent and operation of
                        association in fact enterprises harbored in companies owned by Defendant
                        Auto to:
                            a) members of ‘state farm automobile insurance company’
                            b) government regulators
                            c) banking officers, and banking institutions in general
                            d) purchasers of debentures sold by ‘state farm’ ente rises.
                            e) purchasers of ‘ state farm’ products
                            1 depositors in ‘state farm bank fsb

                    3) create, establish, and operate enterprises with purposeful knowledge and,
                        intent to:


 PLAINTIFFS 3rd AMENDED CO PLAINT                                                          Page 363 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 51 of 69 PageID #:
                                     3544



                           a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                  i. was designed to conduct rac eteering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state far products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of c iminalities under false pretenses
                                              4) and engage in third party criminal acts for hire,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 1 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                                iii. operate an enterprise without full disclosure of their intent,
                                       their acts of fraudulent activity, their affiliation with
                                       enterprises engaged in racketeering activities, their corporate
                                       management policies, their operational structure of subsidiary
                                       companies owned by state farm, the intent and operation of
                                       association in fact enterprises harbored in companies owned
                                       by Defendant Auto to:
                                            1) members of state farm automobile insurance
                                                company
                                            2) government regulators
                                            3) ban ing officers, and banking institutions in general
                                            4) purchasers of debentures sold by ‘state farm’
                                                enterprises.
                                             5) purchasers of ‘state farm’ products
                                             6) depositors in ‘state farm bank fsb
                                iv. create, establish, direct, manage, authorize and participate in
                                       the furtherance of patterns of fraud and racketeering activities
                                       by:
                                             1) Issuance of directives to employees of the enterprises
                                                including:
                                                  a) ‘national corporate policies’
                                                  b) memorandums
                                                  c) training manuals
                                                  d) claims and policy handling procedures manuals
                                                  e) sales directives and training manuals
                                                  f) marketing directives and training manuals
                                                  g) contracts between joint enterprises




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 364 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 52 of 69 PageID #:
                                     3545



                                                      h) contracts with third party agents, and agencies,
                                                           including law firms
                                                      i) instruction manu l to attorneys.

                                    v. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) national corporate policies
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                vi. issuances of proposals , resolutions, and analysis of
                                       operations, in order to conduct fraudulent activities,
                                       criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between j oint enterprises
                                               8) contracts with third party agents, and agencies,
                                                  including law firms
                                               9) instruction manual to attorneys.

            F. Used interlocking directorates, interlinked officers positions in various and separate
                companies, and sperate but jointly interlinked employee positions in independent and
                allegedly separately operated companies owned by Defendant Auto, and utilized
                employees of separately operating companies owned by Defendant, to cause, engage
                in, or manage activities to:

                    1) create, establish, and operate an enterprise known as ‘the state farm group
                        with purposeful knowledge and intent to:
                            a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering-:
                               activities



 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 365 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 53 of 69 PageID #:
                                     3546



                           e) manage and operate association in fact relationshi s in a complex and
                               confusion operational manner w ich:
                                   i. was designed to conduct racketeering activities
                                 ii. hired third party attorneys to commit
                                              1) acts of fraud upon consumers of state farm products
                                              2) acts of fraud upon the court system of the states and
                                                  the federal government
                                              3) acts of criminalities under false pretenses
                                              4) and engage in third party criminal acts for hue,
                                                  whether the attorney had direct knowledge of the
                                                  crime, or the Count 1 defendants or their enterprises
                                                  concealed the crime from said attorney by acts of
                                                  fraud, and failure to disclose material fact.
                           f) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary companies owned by state farm,
                               the intent and ope ation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                    2) create, establish, direct, manage, authorize and participate in the furtherance
                        of patterns of fraud and racketeering activities by:
                            a) issuance of directives to employees of the enterprises including:
                                   i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                 iv. claims and policy handling procedures manuals
                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between j oint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           b) issuances of directives to thud party agents of the enterprises
                               including:
                                    i. ‘national corporate policies’
                                    ii. memorandums
                                iii. training manuals
                                iv. claims and policy handling procedures manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 366 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 54 of 69 PageID #:
                                     3547



                                  v. sales directives and training manuals
                                 vi. marketing directives and training manuals
                                vii. contracts between joint enterprises
                               viii. contracts with third party agents, and agencies, including law
                                        firms
                                ix. instruction manual to attorneys.


                           c) issuances of pro osals , resolutions, and analysis of operations, in
                               order to conduct fraudulent activities, criminalities, frauds, and
                               patterns of racketeering activities including:
                                   i. ‘national corporate policies’
                                  ii. memorandums
                                iii.  training manuals
                                 iv.  claims and policy handling procedures manuals
                                  V.  sales directives and training manuals
                                 vi.  marketing directives and training manuals
                                vii.  contracts between joint enterprises
                               viii.  contracts with third party agents, and agencies, including law
                                      firms
                                 ix.  instruction manual to attorneys.

                       creation of, usage of, participation in, and furtherance of the single entity
                       fraud scheme with knowledge and intent to:
                           a) defraud parties, such as the plaintiffs.
                           b) defraud banking institutions
                           c) conduct a single entity fraud scheme designed to defraud parties
                           d) engage in association in fact enterprises engaged in racketeering
                               activities
                           e) manage and operate association in fact relationships in a complex and
                               confusion operational manner which:
                                 i. was designed to conduct racketeering activities
                                ii. hired third party attorneys to commit
                                             1) acts of fraud upon consumers of ‘ state farm products
                                             2) acts of fraud upon the court system of the states and
                                                 the federal government
                                             3) acts of criminalities under false pretenses
                                             4) and engage in third party criminal acts for hire,
                                               whether the attorney had direct knowledge of the
                                               crime, or the Count 1 defendants or their enterprises
                                               concealed the crime from said attorney by acts of
                                               fraud, and failure to disclose material fact.
                           f) operate an enterprise ithout full disclosure of their intent, their acts
                               of fraudulent activity, their affiliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their:
                               operational structure of subsidiary companies o ned by state farm,




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                        Page 367 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 55 of 69 PageID #:
                                     3548



                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                   i. members of state farm automobile insurance company
                                 ii. government regulators
                                iii. banking officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                 vi. depositors in ‘state farm bank fsb
                            g) create, establish, direct, manage, authorize and participate in the
                                furtherance of patterns of fraud and racketeering activities by:
                                   i. issuance of directives to employees of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                    ii. issuances of directives to third party agents of the enterprises
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and training manuals
                                               7) contracts between joint enterprises
                                               8) contracts with third party agents, and agencies,
                                                   including law firms
                                               9) instruction manual to attorneys.

                                iii. issuances of ‘proposals’, resolutions, and analysis of
                                         operations, in order to conduct fraudulent activities,
                                         criminalities, frauds, and patterns of racketeering activities
                                         including:
                                               1) ‘national corporate policies’
                                               2) memorandums
                                               3) training manuals
                                               4) claims and policy handling procedures manuals
                                               5) sales directives and training manuals
                                               6) marketing directives and t aining manuals


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                           Page 368 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 56 of 69 PageID #:
                                     3549



                                             7) contracts between joint enterprises
                                             8) contracts with third party agents, and agencies,
                                                 including law firms
                                             9) instruction manual to attorneys.

                   4) Authorize the usage of, participate in the usage of, approve the usage of, and
                       / or engage in marketing activities, sales activities, or operational activities of
                       an individual enterp ise which used the term state farm instead of the full
                       legal, and lawfully registered company enterprise name such as, ‘State Farm
                       Mutual Automobile Insurance Company, or State Farm Fire and Casualty
                       Company, or State Farm Lloyds, or State Farm Lloyds Inc in any form of
                       communication to any party, including:
                            a) use in marketing materials
                            b) use in sales activities
                            c) use in claims activities
                            d) usage in general conversation
                            e) use in interviews
                            f) use in reports to
                                    i. members of state farm mutual automobile insurance company
                                  ii. government officials
                                 iii. given in testimony to government officials
                                 iv. given in conversation with government regulators

                    5) Engage in interstate sales and marketing activities using the term ‘state farm
                        to obscure the operational differences between the ‘state farm and the 25
                        companies owned by Defendant Auto, and the association in fact enterprises,
                        with the knowledge such usage would affect interstate commerce, in order to:

                           a)   create, establish, and operate an enterprise known as ‘the state farm
                                group with purposeful knowledge and intent to:
                                   i. defraud parties, such as the plaintiffs.
                                  ii. defraud banking institutions
                                 iii. conduct a single entity fraud scheme designed to defraud
                                         parties
                                               1) engage in association in fact enterprises engaged in
                                                   racketeering activities
                                               2) manage and operate association in fact relationships
                                                   in a comple and confusion operational manner
                                                 which:
                                             3) was designed to conduct racketeering activities
                                             4) hired third party attorneys to commit
                                                   a) acts of fraud upon consumers of ‘state farm
                                                       products’
                                                   b) acts of fraud upon the court system of the states
                                                       and the federal govern ent
                                                   c) acts of criminalities under false pretenses


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 369 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 57 of 69 PageID #:
                                     3550



                                                   d) and engage in third party criminal acts for hire,
                                                       whether the attorney had direct knowledge of
                                                       the crime, or the Count 1 defendants or their
                                                       enterprises concealed the crime from said
                                                       attorney by acts of fraud, and failure to disclose
                                                       material fact.

                           b) operate an enterprise without full disclosure of their intent, their acts
                               of fraudulent activity, their af iliation with enterprises engaged in
                               racketeering activities, their corporate management policies, their
                               operational structure of subsidiary comp nies owned by state farm,
                               the intent and operation of association in fact enterprises harbored in
                               companies owned by Defendant Auto to:
                                  i. members of state farm automobile insurance company
                                 ii. government regulators
                                hi. ba king officers, and banking institutions in general
                                iv. purchasers of debentures sold by ‘state farm’ enterprises.
                                    v. purchasers of ‘state farm’ products
                                vi. depositors in ‘state farm bank fsb

                           c) create, establish, and operate enterprises with purposeful knowledge
                               and intent to:
                                  i. defraud parties, such as the plaintiffs.
                                 ii. defraud banking institutions
                                iii. conduct a single entity fraud scheme designed to defraud
                                        parties
                                iv. engage in association in fact enterprises engaged in
                                        racketeering activities
                                 v. manage and operate association in fact relationships in a
                                        complex and confusion operational manner which:
                                              1) was designed to conduct racketeering activities
                                              2) hired third party attorneys to commit
                                                    a) acts of fraud upon consumers of ‘state farm
                                                         products
                                                    b) acts of fraud upon the court system of the states
                                                         and the federal government
                                                    c) acts of criminalities under false pretenses
                                                    d) and engage in third party criminal acts for hire,
                                                         whether the attorney had direct knowledge of
                                                         the crime, or the Count 1 defendants or their
                                                         enterprises concealed the crime from said
                                                         attorney by acts of fraud, and failure to disclose
                                                         material fact.
                                              3) operate an enterprise without full disclosure of their
                                                  intent, their acts of fraudulent activity, their
                                                  affiliation with enterprises engaged in racketeering


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                             Page 370 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 58 of 69 PageID #:
                                     3551



                                       activities, their corporate management policies, their
                                       operational structure of subsidiary companies owned
                                       by state farm, the intent and operation of association
                                       in fact enterprises harbored in companies owned by
                                       Defendant Auto to:
                                         a) members of state farm automobile insurance
                                              company
                                         b) government regulators
                                         c) banking officers, and banking institutions in
                                              general
                                         d) purchasers of debentures sold by state farm’
                                             enterprises.
                                          e) purchasers of ‘state farm’ products
                                          f) depositors in ‘ state farm bank fsb
                                    4) create, establish, direct, manage, authorize and
                                        participate in the furtherance of patterns of fraud and
                                        racketeering activities by:
                                          a) Issuance of directives to employees of the
                                              enterprises including:
                                                 i. ‘national corporate policies’
                                               ii. memorandums
                                              .hi. training manuals
                                               iv. claims and policy handling procedures
                                                     manuals
                                               v. sales directives and training manuals
                                               vi. marketing directives and training
                                                      manu ls
                                              vii. contracts between joint enterprises
                                             viii. contracts with third party agents, and
                                                      agencies, including law firms
                                               ix. instruction manual to attorneys.


                                    5) issuances of directives to third party agents of the
                                        enterprises including:
                                          a) ‘national corporate policies’
                                          b) memorandums
                                          c) training manuals
                                          d) claims and policy handling procedures manuals
                                          e) sales directives and training manuals
                                          f) marketing directives and training manuals
                                          g) contracts between j oint enterprises
                                          h) contracts with third party agents, and agencies,
                                             including law fi ms
                                          i) instruction manual to attorneys.




 PLAINTIFFS 3rd AMENDED COMPL INT                                                  Page 371 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 59 of 69 PageID #:
                                     3552



                                            6) issua ces of proposals , resolutions, and analysis of
                                                operations, in order to conduct fraudulent activities,
                                                criminalities, frauds, and patterns of racketeering
                                                activities including:
                                                  a) ‘national corporate policies
                                                  b) memorandums
                                                  c) training manuals
                                                  d) claims and policy handling procedures manuals
                                                  e) sales directives and training manuals
                                                  f) marketing directives and training manuals
                                                  g) contracts between j oint enterprises
                                                  h) contracts with third party agents, and agencies,
                                                       including law firms
                                                  i) instruction manual to attorneys.

            G. either directly or indirectly through employees or agents of the enterprises make
               statements or cause a third party to make statements which include false and
               fraudulent statements of fact, using the term ‘state fa m’ including:
                   1) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in advertis ng activities,
                       promotions, and campaigns.
                   2) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in sales activities,
                       promotions, and campaigns.
                   3) Representing 25 companies owned by Defendant Auto, or more than one
                       company owned by Defendant Auto, as one company in claims activities,
                       processes, or payment activities.
                   4) engaging in a corporate scheme, or pattern of communication, or pattern of
                       behavior to never to admit ‘state farm’:
                          a) makes mistakes
                          b) was found in court to conduct wrongful activity
                          c) does not ‘act like a good neighbor’
                           d) does not ‘help life go right’
                           e) engages in nefarious acts
                           f) engages in a pattern of behavior to include
                                   i. abusive claims processes
                                 ii. abuse of litigation as a profit protection mechanism
                                iii. conducts patterns of theft, and fraud by deception
                           g) conducts a knowingly abusive pattern of company activities
                                   i. to deny payments on lawful claims
                                 ii. to delay payments on lawful claims
                                iii. to refuse payments on claims based upon knowledge
                                         collection of the payment by the claimant would be more
                                      costly through litigation than viable, or financially able for the
                                     claimant to afford.
                           h) abuses customers good will


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                          Page 372 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 60 of 69 PageID #:
                                     3553



                           i) abuses claimants good will and causes financial damage due to state
                                farms operational policies.
                   5) Defendants knowledge ‘state farm’ corporate policies unreasonably favor
                       ‘state farm’ at the expense of the customer, including Plaintiffs
                   6) Refusing to admit, acknowledge or disclose to prospective consumers ‘State
                       Farm’ has a significant history which includes:
                           a) settlements of RICO claims against ‘ state farm’
                           b) state and federal court findings of fact that ‘state farm’ engaged in:
                                    i.  sales frauds
                                   ii.  claims frauds
                                 iii.    ‘mad dog’ defense tactics
                                  iv.   abuse of claimants including
                                              1) purposefully causing emotional duress
                                              2) purposeful defamation of claimants character
                                   V.   abuse of former ‘state farm’ employees acting as
                                        ‘whistleblowers’
                            c) sizeable state and federal fines levied for:
                                    i.  fraudulent
                                              1) sales practices
                                            2) claims activities
                                            3) reporting to govermnent agencies
                           d) Federal court rulings finding ‘state farm’ guilty of:
                                  i.  acts to defraud the federal government
                                 ii.  engaging in interstate fraud
                               iii.   frauds against claimants
                                iv.   using ‘state farms’ wealth and financial resources to cause pain,
                                      suffering and delay to claimants.
                                 v.   engaging in unreasonable litigation practices.

               Directly and or indirectly causing employees of enterprises to engage in racketeering
               activities in furtherance of fraud schemes, through directives, or company policies
               which authorize, or cause the commission of acts of:
                   1) mail fraud;
                   2) wire fraud;
                   3) bank fraud;
                   4) extortion;
                   5) robbery
                   6) violations of 18 USC 1951
                   7) violations of 18 USC 1952
                   8) violations of 18 USC 1005
                   9) violations oflSUSC 1006
                   10) violations of 18 USC 656
                   11) and other violations of 18 USC 1961(1) not here in listed.




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 373 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 61 of 69 PageID #:
                                     3554



 296. Pursuant to and in furtherance of their fraudulent scheme, Defendants Auto, and Fire

        committed multiple related acts of racketeering activities conducted by enterprises, and

        directly and indirectly by the Count 11 Defendants including:
            A. From 2012 through 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the
                Defendants enterprises fraud sche es and racketeering activities, used to unlawfully
               defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
               fraud. The campaign in question is known as the like a good neighbor campaign.

            B. From 2016 through 2019 engaging in interstate commerce affecting interstate fraud
                campaigns using the wires, in interstate communications designed to further the
                Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud. The campaign in question is known as the ‘make life right campaign.

            C. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
               ‘annual reports using the wires, in interstate communications designed to further the
               Defendants enterprises fraud schemes and racketeering activities, used to unlawfully
                defraud Plaintiffs and to illegally obtain monies and properties from the Plaintiff by
                fraud.

            D. From 2012 through 2018 engaging in interstate commerce affecting interstate
               fraudulent marketing and sales supporting activities in the issuance of fraudulent
                ‘annual reports using the US Postal Service, in interstate communications designed
               to further the Defendants enterprises fraud schemes and racketeering activities, used
                to unlawfully defraud Plaintiffs and to illegally obtain monies and properties from
                the Plaintiff by fraud.

            E. From 2012 through 2019 engaging in interstate commerce affecting interstate
                issuance of fraudulent statements, sales materials, and ‘bills’ using the US Postal
                Service, in interstate communications designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
               to illegally obtain monies and properties from the Plaintiff by fraud.



            F. From December 2015 through August, 2018 engaging in interstate commerce
                affecting interstate fraudulent marketing and sales activities of the ente prises
                conducted by employees managed, and controlled by Count 1 Defendants using the
                wires, in interstate com muni cations designed to further the Defendants enterprises
                fraud schemes and racketeering activities, used to unlawfully defraud Plaintiffs and
                to illegally obtain monies and properties from the Plaintiff by fraud.
            G. From February 27th, 2017 and onward, in a continuing pattern of racketeering
                behavior conducted by employees, and third-party agents, of the enterprises managed,
                operated and controlled by the Count 1 Defendants. Employees of the enterprises


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 374 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 62 of 69 PageID #:
                                     3555



               managed and controlled the Count 1 Defendants engaged in distinctly separate acts
               of extortion.

           H. From February 27th, 2017 and onward, in a continuing pattern of racketeering
              behavior conducted by employees, and third-party agents, of the enterprises managed,
              operated and controlled by the Count 1 Defendants. Employees of the enterprises
              managed and controlled the Count 1 Defendants engaged in distinctly separate acts
               of robbery.

           I. Plaintiffs have claims pursuant Texas Title 5, subtitle c, chapter 451 Defendants

               multiple violations of law including:
                   1) Sec. 541.051 Defendants Misrep esentations Regarding Policy or Insurer
                       including:
                             a) Defendants misrepresentation of policy. Violation of Tx. Sec.
                                 541.051(1) (A).
                             b) Defendants misrepresentation of policy, insurer, and class of policy.
                                 Violation ofTx. Sec. 541.051(3)(A).

                   2) Sec. 541.052 Defendants ongoing and continuing acts as argued here within
                       this complaint, which include False advertising, and deceptive acts and
                       business practices in advertising, statements, and announcements, containing
                       untrue, deceptive, and / or misleading assertions, representations, or
                       statements regarding business of insurance, AND a person s in the conduct of
                       insurance business, in radio and television broadcasts, through the internet,
                       and / or in any other manner. Multiple Violations of Sec. 541.052(a) and Sec.
                       541.052 (b)(1), Sec. 541.052 (b)(3), Sec. 541.052 (b)(4), and Sec. 541.052
                       (b)(5).
                   3) Sec.541.054 Defendants multiple acts of intimidation, coercion and deceptive
                       acts as argued here within this complaint.

                   4) Sec. 541.055 Defendants ongoing and continuing acts of making false
                       financial statements as argued here within this complaint, in the form of the
                       fraudulent annual report to shareholders’ issued by the Defendants, and the
                       Defendants enterprises in violation of Sec.541.055(2)

                   5) Sec. 541.059 Defendants ongoing and continuing acts of deceptive use of
                       names, words, symbols, devices, and slogans. In violation of Sec.
                       541.059(a)(1), Sec. 541.059(a)(2), Sec. 541.059(b) as argued here within this
                       complaint.

                    6) Sec. 541.061 Defendants ongoing and continuing acts of misrepresentation of
                        insurance policies as argued here within this complaint, in violation of:




 PLAINTIFFS 3rd AMENDED COMPLAINT                                                         Page 375 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 63 of 69 PageID #:
                                     3556



                           a) Sec. 541.061(1) Defendants, and defendants enterprises making of
                               untrue statements of material fact,
                           b) Sec. 541.061 (2) Defendants, and defendants enterprises failing to state
                               a material fact necessary to make other statements not misleading.
                           c) Sec. 541.061(3), Defendants, and defendants enterprises making of
                               statements in a manner that would mislead a reasonably prudent
                               person to a false conclusion of material fact.
                           d) Sec. 541.061(4) Defendants, and defendants enterprises making of
                               material misstatements of law.



 297. As a direct and proximate result of the Count 11 Defendants Deceptive trade practices, and

        violations of Section 17.46(b), Texas Business & Commerce Code, pursuant to Texas

        Insurance Code, Section 541.151. Plaintiffs have been injured in their businesses and

        property in in that specifically:


            A. Plaintiffs suffered injury and damages to property due to the Defendants’ fraud

                schemes, patterns of racketeering behaviors and activities, and Defendants’

                purposeful acts of negligence by: ,
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                        in Defendants’ bait and switch scheme. And;
                    2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                        deliver the product sold to the Plaintiffs after receiving notice of their failures
                        to deliver the correct product sold to the Plaintiffs. And;
                    3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                        fraudulent and criminal attempts to enforce the terms and conditions of the
                        fraudulently sold bait and switch’ product criminally and fraudulently
                        delivered to the Plaintiffs through the illegal use of the mails and the wi es.
                        And;
                    4) The Defendants’ theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold ‘bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fraud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                              Page 376 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 64 of 69 PageID #:
                                     3557



                   9) The Defendants fraudulent reporting to national databases, negligently and
                       fraudulently reporting Plaintiffs as high risk’, when in fact, the actions of the
                       Defendants themselves, and the related negligence was the direct basis of the
                       reporting. Plaintiffs were damaged in property’ relating to this specific issue
                       due to the destruction of established personal employment contracts.

           B. Plaintiffs suffered direct and proximate injuries to Plaintiffs’ property due to the fraud
               schemes, racketeering activities and enterprises established, conducted, participated
               and operated by the Defendants in the amount of $8,555,000.00. Plaintiffs’ injuries
               were resultant from, and directly related to the Defendants’ fraudulent inducement of
               the Plaintiffs into Defendants’ ‘bait and switch’ fraud scheme, and related acts of
               conglomerate racketeering enterprises activities. Defendants’ fraudulent sales and
               ‘post sale’ racketeering activities used to defraud the Plaintiffs, and unlawfully obtain
               monies and properties from the Plaintiffs, included the Defendants’ bait and switch
               frauds, other sales fraud schemes and marketing fraud schemes, and the fraudulent
               inducement of the Plaintiffs by the illegal and unlawful use of the mail and the wires,
               as well as direct acts of racketeering and criminalities against the Plaintiffs, including
               robbery, extortion, acts of intimidation, fr udulent inducement to obtain Plaintiffs’
               signatures, coercion, and criminal negligence.
                  i. Plaintiffs property injured and damaged are defined as:
                           a) building structure located at 605 Kiowa Drive west
                           b) Plaintiff Quinn’s vehicle
                           c) Plaintiff Vanderbol’s automobiles including 2008 BMW, 2004 Ford
                               Excursion, 1999 Toyota Land Cruiser.
                           d) Plaintiffs personal property located at 605 Kiowa Drive West

                 ii. Plaintiffs suffered personal injuries in the form of:
                           a) Loss of income,
                           b) loss of status and life style
                           c) emotional duress
                           d) physical harm (exposure to toxic environments)
                           e) Loss of business investment, and surety.

            C. Plaintiffs suffered injury and damages to their businesses due to the Defendants’
               fraud schemes, patterns of racketeering behaviors and activities, and Defendants’
                purposeful acts of negligence by:
                    1) The Defendants’ failure to properly deliver the products sold to the Plaintiffs
                       in Defendants’ bait and switch scheme. And;
                   2) The Defendants’ ongoing and consistent negligence and fraud in failing to
                       deliver the product sold to the Plaintiffs after receiving notice of their failures
                       to deliver the correct product sold to the Plaintiffs. And;
                   3) The Defendants’ acts of fraud, extortion, and robbery in the Defendants’
                       fraudulent and criminal attempts to enforce the terms and conditions of the
                       fraudulently sold ‘bait and switch’ product criminally and fraudulently
                       delivered to the Plaintiffs through the illegal use of the mails and the wires.
                       And;

 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 377 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 65 of 69 PageID #:
                                     3558



                    4) The Defendants theft of Plaintiffs’ personal property (Fireplace) through the
                        Defendants’ frauds and criminalities in attempts to enforce the terms and
                        conditions of the fraudulently sold bait and switch’ product. And;
                    5) The Defendants’ theft of Plaintiffs’ personal property (corporeal rights as
                        members of State Farm Mutual Automobile Insurance Company). And;
                    6) The Defendants’ theft and destruction of Plaintiffs’ personal property
                        required to recover monies in litigation against the negligent builder. And;
                    7) The Defendants’ fraudulent and purposefully negligent ‘failure’ to adhere to
                        the terms and conditions of the fraudulently sold bait and switch’ product,
                        which the Defendants were attempting to enforce upon the Plaintiffs, which
                        resulted in further damage to Plaintiffs’ property (automobiles). And;
                    8) The Defendants’ theft of the Plaintiffs’ personal property (automobile
                        insurance contract), by acts of fr ud, and in participation with the racketeering
                        activities of the jointly operating criminal enterprises. And;
                    9) The Defendants’ fraudulent reporting to national databases, negligently and
                        fraudulently reporting Plaintiffs as ‘high risk’, when in fact, the actions of the
                        Defendants themselves, and the related negligence was the direct basis of the
                        reporting. Plaintiffs were damaged in ‘property’ relating to this specific issue
                        due to the destruction of established personal employment contracts. And;
                    10) The Defendants’ failure to make adequate, correct, and full restitution to the
                        Plaintiffs in a reasonable amount of ti e, based upon the correct contract sold
                       to the Plaintiffs. And;
                    11) The Defendants’ failure to make proper restitution resulted in a complete
                        ‘shut-down’ of business operations for a significant period of time due to the
                       total losses suffered personally, by the Plaintiffs, and the businesses’ loss of
                        Tabor’ and ‘services’ from the Plaintiffs due to the frauds, criminalities and
                        acts of negligence by the Defendants.
                    12) The Defendants’ purposefully negligent failures, frauds and criminalities, and
                        acts of defamation of the Plaintiffs resulted in a loss of ‘equity’, and ‘value’
                       which graphically financially injured the business, due to the Plaintiffs’ loss
                       of reputation, status, credibility, ‘creditworthiness’ and ‘risk assessment’.
                    13) The Defendants’ fraudulent reporting to national databases graphically
                       injured the businesses’ ability to obtain underwriting for insurance and credit
                       which:
                           a) dramatically and irrationally increased the costs of operations.
                           b) dramatically and irrationally increased the costs of monies and lines
                               of credit.
                           c) dramatically increased the costs of operations, insurance, financial
                               transactions, import of products, and costs of goods sold to a level the
                               company was no longer profitable, or obtained the margin of
                               profitability required by the business third party investors.
                           d) caused the businesses to no longer meet the requirements to obtain
                               monies from signed investment agreements.
                    14) The Defendants’ fraudulent schemes, operations and criminalities operating
                       in a manner to damage the Plaintiffs, in order to obscure the Defendants’ fraud
                        schemes and criminality lasted for a period of time beyond a reasonable


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 378 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 66 of 69 PageID #:
                                     3559



                       period of time, and as such, the businesses lost viability, profitability, and the
                       ability to operate beyond their monetary reserves, and capabilities resulting
                       in a complete collapse of the businesses.
                    15) The Defendants causation of the collapse of the Plaintiffs businesses,
                       resulted in a complete loss of equity value and value of intellectual property
                       held and assigned by the businesses.

            D. Plaintiffs suffered direct and proximate damages and injuries to Plaintiffs’ businesses
                due to the fraud schemes, racketeering activities and enterprises established,
                conducted, participated and operated by the Defendants in the amount of
                $70,800,000.00. Plaintiffs’ injuries were resultant from, and directly related to the
                Defendants’ fraudulent inducement of the Plaintiffs into Defendants’ bait and switch’
                fraud scheme, and related acts of conglomerate racketeering enterprises’ activities.
                Defendants’ fraudulent sales and ‘post sale’ racketeering activities used to defraud
                the Plaintiffs, and unlawfully obtain monies and properties from the Plaintiffs
                included the Defendants’ bait and switch frauds, other sales fraud schemes and
                marketing fraud schemes, and the fraudulent inducement of the Plaintiffs by the
                illegal and unlawful use of the mail and the wires, as well as direct acts of racketeering
                and criminalities against the Plaintiffs, including robbery, extortion, acts of
                intimidation, fraudulent inducement to obtain Plaintiffs’ signatures, coercion, and
                criminal negligence. And further acts of negligence, fraud, and criminalities
                conducted by the Defendants, and their enterprises including acts to defame the
                Plaintiffs, and the Defendants’ purposefully fraudulent reporting of losses suffered
                by the Plaintiffs due to the acts of Defendants’ frauds, and purposeful negligence to
                national risk reporting databases causing significant damage to the Plaintiffs’
                businesses, and resulted in incorrect, and the Defendants’ purposefully fraudulent
               misrepresentation of the Plaintiffs, as risk parties. All of which greatly affected the
               businesses’ ability to conduct commerce, and operate viability, to a point in which
               the businesses became insolvent.


                  i. Plaintiffs businesses injured and damaged are defined as:

                           a) OPM Research and Development Inc.
                           b) 9-Ten Holdings Inc.
                           c) Neoteric Ventures Inc.
                           d) Irr. Trust for the Benefit of John S. Vanderbol III and associated
                       developmental projects including: resurrection fitness, post stroke survival
                       tactics book, and product lines.

                  ii. Businesses suffered injuries including:
                            a) loss of income
                            b) loss of investments in hand
                            c) loss of underwriting
                            d) loss of professional services of:
                               49. Plaintiff Vanderbol
                               50. Plaintiff Quinn


 PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 379 of 3 83.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 67 of 69 PageID #:
                                     3560



                                51. company staff hired
                                52. company staff contracted
                                53. subcontractor design services
                                54. subcontractor production services

                            e) loss of product in development
                            f) loss of invested monies
                            g) loss of equity value
                            h) loss of market opportunity
                            i) loss of viability of projects in development.

 298. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 2
        Defendants as follows:

            A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
                $8,555,000.00
            B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
            C. Plaintiffs pray for punitive damages for injuries suffer to Plaintiffs property in the
                amount of: $. 25,665,000.00
            D. Plaintiffs pray for punitive damages for injuries suffered to Plaintiffs business in the
                 mount of: $212,400,000.00
            E. Plaintiffs pray for reasonable attorney s fees should the Plaintiffs obtain the services
                of legal counsel in this matter.
            F. Plaintiffs pray for all reasonable court costs, and costs of bringing forth this matter
                including the costs of filing, recording costs, costs of discovery, costs of depositions,
                costs of travel to obtain depositions, as well as, copying and mailing costs associated
                in this matter.
            G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
                and any equitable relief this Honorable Court decides would be appropriate due to
                the gravity of the matter and the heinous acts of the Defendants.


                                               Count 12.

                                Fraudulent Inducement pursuant to



 299. The allegations of paragraphs 13 through 217 are incorporated herein by reference.

 300. This Count is against Defendants Fire, Auto, and Defendants Tipsord, Farney, Smith, Harbert,

        and Wey. (herein after the Count 12 Defendants ).
 301. The Count 12 Defendants agreed to conducts acts of fraud and direct employees of their
        enterprises to fraudulently induce the Plaintiffs on multiple occasions as listed in the above
        complaint.



 PLAINTIFFS 3rd AMENDED CO PLAINT                                                           Page 380 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 68 of 69 PageID #:
                                     3561

302. Plaintiffs have claims pursuant to Texas Prac. and Civ. Rem. Code Sec. 33.001, as applicable
       in Sec. 33.002(1) and Sec. 33.002(2) of the Texas Prac. and Civ. Rem Code, as defined in
       Sec. 33.013(2)(L) due to Defendants intention to do harm to the Plaintiffs, and acts in concert
       with other persons (conspiracy) for violations of Section 32.46 of the Texas Penal Code, for
       Defendants, Defendants enterprises, and Defendant s enterprises employees multiple acts of
       fraudulent inducement conducted over a period of time from January of 2016 through August
       of 2017 as listed in the above complaint.

303. WHEREFORE, Plaintiffs request that this Court enter judgment against the Count 12
       Defendants as follows:

           A. Plaintiffs pray for relief in the form actual damages to property in the amount of:
               $8,555,000.00
           B. Plaintiffs pray for relief in the form of actual damages to businesses in the amount of:
               $70,800,000.00
           C. Plaintiffs pray for punitive damages for injuries suffer to Plaintiffs property in the
               amount of: $. 125,665,000.00
           D. Plaintiffs pray for punitive damages for injuries suffered to Plaintiffs business in the
               amount of: $512,400,000.00
           E. Plaintiffs pray for reasonable attorney’s fees should the Plaintiffs obtain the services
               of legal counsel in this matter.
           F. Plaintiffs pray for all easonable court costs, and costs of bringing forth this matter
               including the costs of filing, recording costs, costs of discovery, costs of depositions,
               costs of travel to obtain depositions, as well as, copying and mailing costs associated
               in this matter.
           G. Plaintiffs pray for any and all other relief in the ends of, and in the pursuit of justice
               and any equitable relief this Honorable Court decides would be appropriate due to
               the gravity of the matter and the heinous acts of the Defendants.


304. PLAINTIFFS DEMAND A JURY TRIAL.
                                              PRAYER
       Plaintiffs pray for all the relief request, and any as well as all relief which this Honorable

Court can grant within its inherent powers, in the pursuit of Justice.



       Dated: November 21st, 2019.



       Respectfully Submitted




       Erica Quinn,                                   John S. Vanderbol III,
       Petitioner, Pro Se.                            Petitioner, Pro Se.

PLAINTIFFS 3rd AMENDED COMPLAINT                                                            Page 381 of 383.
Case 4:19-cv-00119-SDJ-KPJ Document 134-3 Filed 04/06/20 Page 69 of 69 PageID #:
                                     3562



         BRJ CA (ij}3 pm . net FederalCase@3pmg.net
         3245 Main Street, Suite 235-329 3245 Main Street, Suite 235-329
         Frisco, Texas. 75034. Frisco, Texas. 75034.
         Telephone: 940 301 9410 Telephone: 940 315 1156

                                            Cer ificate of Service.

         I hereby certify that on November, 21 st 2019,1 served a true and correct copy of the foregoing U.S.
 Mail, postage prepaid and to Defendants legal counsel via the Court s electronic filing system, upon the
 following:

         Defendant Auto.                                   Defendant Fire.
         State Far Mutual Auto Ins. Co,                    State Farm Fire and Casualty Co.
         1 State Farm Plaza                                3 State Farm Plaza
         Bloomington, II. 61710                            Bloomington, 11. 61710
         County: McLean                                    County: McLean
         Telephone: 800-782-8332                           Telephone: 309 722 2311

         Defendant Tipsord                                Defendant Smith
         C/o State Farm Mutual Auto Ins. Co.              C/o State Farm Fire and Casualty Co.
         1 State Farm Plaza                               1 State Farm Plaza
         Bloomington, II. 61710                           Bloomington, II. 61710
         County: McLean                                   County: McLean
         Telephone: 800-782-8332                          Telephone: 800-782-8332

         Defendant Harbert                                Defendant Farney
         C/o State Farm Mutual Auto Ins. Co.              C/o State Farm Fire and Casualty Co.
        1 State Farm Plaza                                1 State Farm Plaza
        Bloomington, II. 61710                            Bloomington, II. 61710
        County: McLean                                    County: McLean
        Telephone: 800-782-8332                           Telephone: 800-782-8332

        Defendant Wey
        C/o State Farm Fire and Casualty Co.
        3 State Farm Plaza
        Bloomington, II. 61710
        County: McLean
        Telephone: 309 722 2311




        Erica Quinn,
        Petitioner, Pro Se.
        ERIC A; ai3 p g. n et                             F ederalCase@3pmg.net
        3245 Main Street, Suite 235-329                   3245 Main Street, Suite 235-329
        Frisco, Texas. 75034.                             Frisco, Texas. 75034.
        Telephone: 940 301 9410                           Telephone: 940 315 1156


PLAINTIFFS 3rd AMENDED COMPLAINT
                                                                                                 Page 382 of 383.
